Order of peremptory mandamus reversed on the law and not in the exercise of discretion, without costs, and the petition dismissed, -without costs. The appeal, in so far as it purports to bring up for review the denial of the motion to set aside the verdict and the motion for a new trial, is dismissed. There is no such order in the record. We are of opinion that the verdict, which in effect determined that the petitioner occupied a permanent position as investigator in the office of the district attorney, has no support in the evidence. Lazansky, P. J., Young, Hagarty, Carswell and Taylor, JJ., concur.